DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "any number greater than or equal to zero" in claim 5, lines 3-4, is a relative term which renders the claim indefinite.  The term "any number greater than or equal to zero" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As to the claim language: "any number greater than or equal to zero" cited above, it is unsure what is the upper bound of the value of each element of the emotion vector that is any number greater than or equal to zero? Any number that is greater than zero could include for example 0.1, 1, 10, hundred, million, billion, or infinity. Neither the claim nor .
Dependent claims 15-18 are rejected under the same reason as in claim 14 due to the dependency from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,6,7,10,11,12,13,15,16,19,20 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Lau et al. 20150310259.
As to claim 1, Lau teaches an information processing device comprising (see mobile device in para [0097]. See fig.14 for the method of face recognition implemented in a mobile device, see fig.2 for the general block diagram of the mobile device) 
stored in the mobile device in para [0075]. See also para [0098] for similar teaching); and 
a data processing unit [Processor 210]   connected with the storage unit [Memory 220] and configured to (see fig.2 [Processor 210] connected to [Memory 220]; see also para [0061], the software 390 is stored in the computer readable storage media of the mobile device):
receive the data (data) and the instruction (e.g. the software) sent by the storage unit  (see the processor 210 is to perform tasks as signal coding, data processing, input/output processing, power control, and/or other functions in para [0044]) to , 
perform extraction [extraction 1422] and computational processing on key features included in the data (e.g. see the captured images), and 
generate a multidimensional vector [feature vector] according to a computational processing result. (See fig.14 describes the algorithm to perform facial recognition for one or more captured images implemented in a mobile device. See step 1420, para [0107], the face detection is performed, see step 1422, para [0110], the facial components are located and extracted, step 1428, para [0113], the feature descriptors (feature vectors) are generated for the extracted facial components. See it further teaches the feature descriptor generation process includes generating low-level feature vectors, normalizing and filtering the low-level feature vectors, encoding the low-level feature vectors using a learning-based method, dividing the resulting encoded image into two-dimensional sections, computing histograms for the resulting sections, and forming the final feature descriptor for the extracted facial component 
As to claim 2, Lau teaches the information processing device of claim 1, wherein the key features (see the captured images) include a facial action (e.g. facial expression or facial orientation), a facial expression (e.g. smile), and a corresponding position [particular orientation] thereof. (See para [0074], in certain embodiments, the user can be directed into a particular facial orientation and/or facial expression (e.g., by a prompt on the image capture screen 702) or can select an orientation and/or expression in order to produce an image of the user in a particular orientation with a particular expression (e.g., a side view, a front view, a smiling expression, a frowning expression, a stern expression, or any other such facial orientation or expression).  In certain implementations, the facial expression can be a non-typical expression (e.g., an expression other than a smile or a relaxed expression).  For instance, the facial expression can be a wink, an open-mouth expression, puffed-cheek expression, angry expression, a both-eyes-closed expression, a tongue-out expression, or any other such non-typical expression. See also para [0078] teaches examples of facial positions and expressions).
As to claim 3, Lau teaches the information processing device of claim 1, wherein the input data includes one or more images (see fig.14, step 1422, the captured images in para [0110]), and the data processing unit generates a multidimensional vector [feature vector] for each image according to the computational processing result. (See fig.14, step 1428, the feature descriptors (feature vectors) are generated for the extracted facial components. See it further teaches the feature descriptor generation process includes generating low-level feature vectors, normalizing and filtering the low-level feature vectors, encoding the low-level feature dividing the resulting encoded image into two-dimensional sections, computing histograms for the resulting sections, and forming the final feature descriptor for the extracted facial component using the histograms. Note: for what image is captured, see examples of the facial expressions and positions in para [0078]. See also para [0116], for example, techniques based on local binary patterns ("LBPs"), histograms of oriented  gradients ("HOGs"), Gabor wavelets, or kernel linear discriminant analysis ("LDA") can be used to compute feature vectors that are compared with corresponding feature vectors from one or more authentication images. Note: feature vectors are the computation results based on the known techniques taught by Lau cited above)
	As to claim 4, Lau teaches the information processing device of claim 1, wherein the multidimensional vector [feature vector] is an emotion vector (see the feature vectors (feature descriptor) are generated for the extracted facial components in fig.14, step [1428], para [0113]. The extracted facial components are referring to the facial components captured using the capture screen in fig.14, para [0098]), and each element included in the multidimensional vector [descriptor/feature vector] represents an emotion on the face, wherein the emotion includes anger(angry), delight (can be a simile), pain (can be open mouth or a stern expression) , depression (can be with a stern expression), sleepiness (can be with both eyes closed), or doubt (can be frown expression). (See the examples of the facial expressions being captured or recognized can be a simile, stern, frown, a wink, angry expression, both eyes closed in para [0074]).
As to claim 6, Lau teaches the information processing device of claim 1 further comprising:
a tag [indication output], or a picture. (See para [0117], at 1430, the feature descriptors for the one or more captured images are compared to the feature descriptors for one or more reference images to determine whether the user in the captured image(s) matches the user in the authentication images.  If so, then an indication that the user is authenticated is output at 1432; otherwise, an indication that the user is not authenticated is output at 1434. In some embodiments, the comparison is performed using a composite descriptor representative of the entire face of the user (sometimes referred to as the "facial descriptor").  
As to claim 7, Lau teaches the information processing device of claim 1, 
wherein the storage unit [storage] is configured to input one or more images, wherein each image corresponds to a real emotion vector [reference image], (See the reference images are stored in a storage in the learning process in para [0115]; see the same para [0115] further teaches after learning-based encoding, the image is transformed into a "code" image. The encoded image is divided into a grid of "patches" (e.g., two-dimensional sections). Therefore these reference images are vectors because the encoded image has dimensional sections) and 
wherein the data processing unit [mobile device] is configured to: 
receive the one or more images (see fig.15, at step 1502, a set of images which includes different expressions is captured in [0133]), calculate a predicted emotion vector [feature vector/feature descriptor] in a format the same as an input (see at step 1512, [0134], facial 
update a parameter [output indication: Yes/No] of the information processing device [mobile device] according to a comparison result [match or not] of the predicted emotion vector [feature vectors/feature descriptors] and the real emotion vector [reference images]. (See at step 1430, para [0117], the comparison of the feature vectors with the reference images for the authentication purpose. See the reference images are stored in a storage in the learning process in para [0115]).
As to claim 10, claim 10 includes similar limitations of claim 1 except claim 10 is a method claim while claim 1 is a system. Therefore, claim 10 is rejected under the same reason as in claim 1 above.
The dependent claims 11, 12, 13, 15, 16, corresponds to dependent claim 2, 3, 4, 6, 7    respectively, and each is rejected under the same reason as in the respective claim 2, 3 above.
As to claim 19, claim 19 includes similar limitations as claim 1 and additionally recites “An electronic device, comprising…” (See preamble). Examiner holds that Lau mobile device itself is an electronic device (see fig.3A, B). Therefore, claim 19 is rejected under the same reason as in claim 1 above.
As to claim 20, Lau teaches:
the feature descriptor generation process includes generating low-level feature vectors, normalizing and filtering the low-level feature vectors, encoding the low-level feature vectors using a learning-based method, dividing the resulting encoded image into two-dimensional sections, computing histograms for the resulting sections, and forming the final feature descriptor for the extracted facial component using the histograms. Note: for what image is captured, see examples of the facial expressions and positions in para [00784]. See also para [0116], For example, techniques based on local binary patterns ("LBPs"), histograms of oriented  gradients ("HOGs"), Gabor wavelets, or kernel linear discriminant analysis ("LDA") can be used to compute feature vectors that are compared with corresponding feature vectors from one or more authentication images. Note: feature vectors are the computation results based on the known techniques taught by Lau cited above)
wherein the image includes a static picture, pictures forming a video, or a video, wherein the static picture [images], the pictures forming the video [video], or the video include image of one or more parts of a face [video of a real person]. (See Lau, para [0045], the memory 220 can be used for storing data and/or code for running the operating system 212 and the applications 214.  Example data can include web pages, text, images, sound files, video data, or other data sets to be sent to and/or received from one or more network servers or other devices via one or more wired or wireless networks. See also the still image and video in a live person or of an image, video, or model of a real person in para [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. 20150310259 in view of Platt et al. 20040002931.
As to claim 8, Lau does not but Platt teaches an operation unit [system 200] (see fig.2 system 200 includes at least computation component 202, database 204, the trained probability transducer 206) configured to execute corresponding computations (see fig.4 show specific details of trained probability transducer 206 that includes multiplication and addition by the multipliers and adders in [0047]) on the data (see inputs at the multipliers and adders in 
a multiplier [460] configured to multiply data input (see two inputs to multiplier 460) therein to obtain a multiplication output (see the output at the multiplier 460), and/or one or more adders [470] configured to add data input (see the output from the multiplier 460 as an input to the adder 470) to obtain output data (see the output at adder 470 is added to the next adder 470 as z2; see also parallel partial results z1 which is similar to z2),
 the multiple adders forming an adder tree (see the adders 470 in each of the columns or rows as an adder tree)  configured to add the data input step by step to obtain the output data see each output generated at the adder’s output), and 
an activation function unit [softmax 490] configured to execute computation through an activation function to obtain activation output data [softmax map] (see the posteriors are modeled by the softmax 208 by the use of softmap function in [0040][0041]), 
the activation function [softmax] including sigmoid, tanh, rectified linear unit (RELU), or softmax, (see para [0047], the outputs for every column are then supplied to the softmax component 490 to produce a posterior probability for every class 495, where .SIGMA..sub.i 
recognition of handwriting samples, medical images, faces, fingerprints, signals, automatic control phenomena, natural phenomena, nucleotide sequences and the like, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to include an operation unit configured to execute corresponding computations on the data according to an instruction stored in the storage unit, wherein the operation unit includes: a multiplier configured to multiply data input therein to obtain a multiplication output, and/or one or more adders configured to add data input to obtain output data, the multiple adders forming an adder tree configured to add the data input step by step to obtain the output data, and an activation function unit configured to execute computation through an activation function to obtain activation output data, the activation function including sigmoid, tanh, rectified linear unit (RELU), or softmax, as claimed (see details of the claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the softmax of Platt to derive the desired probabilistic outputs to recognize handwriting samples, medical images, faces, fingerprints, etc., to a known device/method, such as the mobile device of Lau to recognize the facial expressions, for the purpose of generating the probabilistic outputs that can be employed in an 
As to claim 17, claim 17 includes similar limitations as claim 8 except is a method, and it rejected under the reason as in claim 8 above.
Allowable Subject Matter
Claims 5,9, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending on all applicable “112b” set forth in this action.
None of the prior art of record teaches: (Partial features shown, see claims for full details)
a) The value of each element of the emotion vector is a number between zero and one, and the value represents a probability of appearance of an emotion corresponding to the element, or the value of each element of the emotion vector is any number greater than or equal to zero, and represents an intensity of the emotion corresponding to the element, or a value of an element of the emotion vector is one, values of the other elements are zero, and the emotion vector represents a strongest emotion.  (Claims 5, 14)
b)  The preprocessing unit to preprocess original input data to obtain image data consistent with a preset parameter and data format of an artificial neural network, the segmentation, Gaussian filtering, binarization, regularization, and normalization, an instruction cache to cache instructions, a weight cache to cache weight data, an input neuron cache to cache an input neuron input into the operation unit, an output neuron cache to cache the 
c) The obtained image data consistent with an input layer scale of a bottom layer of artificial neural network used by a chip, the segmentation, Gaussian filtering, binarization, regularization, and normalization, transmitting, by the input data into the storage unit through the preprocessing unit or directly transmitting into the storage unit transmitting by the instruction into the storage, the data includes a neuron, a weight, the image, and the vector, receiving by DMA the data sent by the storage and transmitting by the DMA into a corresponding instruction cache, input neuron cache and weight cache in batches,  the final computational result obtained by an output neuron of a last layer of the neural network and each neuron of a final output layer of the neural network corresponding to an element of the emotion vector, transmitting, by the final computational result, into an output neuron cache, and transmitting by the output neuron cache the final computational result into the DMA, and returning, by the DMA, the final computational result to the storage unit. (Claim 18)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Whitehill et al. 20150023603 is cited for the teaching of the intensity of the facial expressions (see fig.6, para [55][56]).

c) Moon et al. 8219438 is cited for the teaching of detection of moving facial expressions (se col.12, lines 1-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182